Citation Nr: 0526211	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  05-07 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of expenses for 
hospital care and other medical services not previously 
authorized, beginning October 5, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Zills, Counsel





INTRODUCTION

The veteran served on active duty in the Navy from August 
1974 to July 1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2004 RO decision which denied payment or 
reimbursement of expenses for hospital care and other medical 
services not previously authorized, beginning October 5, 
2004.  The veteran disagreed with this decision and filed a 
substantive appeal in January 2005, wherein he requested a 
Travel Board hearing before a member of the Board.  Such a 
hearing was scheduled on May 18, 2005, but the veteran 
withdrew his request for the hearing by written statement 
received in April 2005.  


FINDING OF FACT

In May 2005, prior to the promulgation of a decision in the 
appeal, the Board received notification from the veteran that 
a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2005, prior to a Board decision, the veteran 
submitted correspondence to the Board wherein he indicated 
his wish to terminate the appeal of his claim for payment or 
reimbursement of expenses for hospital care and other medical 
services not previously authorized.  He stated that he had 
paid the two hospital bills in question, and he no longer 
wished for the appeal to proceed.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


